Case 14-32821-sgj11 Doc 1341 Filed 03/17/21   Entered 03/17/21 16:41:15   Page 1 of 11




                      UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


 In re:                               )       CASE NO. 14-32821-11
                                      )       CHAPTER 11
 SEARS METHODIST RETIREMENT           )
 SYSTEMS, INC., et al.                )
                                      )       OBJECTION TO MOTION FOR ENTRY
          Debtors.                    )       OF SUPPLEMENTAL ORDER
                                      )       CONFIRMING SALE OF ABILENE
                                      )       PROPERTY




 117441938\V-4
Case 14-32821-sgj11 Doc 1341 Filed 03/17/21                      Entered 03/17/21 16:41:15             Page 2 of 11




            Life Care Services LLC (“LCS”) files this Objection to Motion for Entry of

 Supplemental Order Confirming Sale of Abilene Property (the “Motion”) [Docket No. 1336]

 filed by Texas Methodist Foundation (“TMF”) and states as follows:

                                                INTRODUCTION

            1.       TMF claims it has brought the Motion1 to “provide the title company [auditing

 TMF’s own sale] comfort that the Abilene Property was transferred to TMF free and clear of the

 [lien] of [LCS]” -- concerns that are not only warranted but that support denial of the Motion.

 Among its failings, TMF never received title free of LCS’ lien because TMF failed to comply

 with the notice procedures of Bankruptcy Code § 363 as required by due process and paragraph 1

 of the Confirmation Order (“Paragraph 1”) itself. Among its fundamental flaws, TMF (i) did not

 serve LCS with bidding procedures, (ii) did not serve LCS with the sale motion, and (iii) did not

 serve LCS with a negative notice language to approve the Abilene Sale Order. In fact, after Plan

 confirmation and until this Motion, TMF appears to have failed to serve LCS with any materials

 about the sale process.

            2.       Moreover, there is no reason the Court should approve this matter on an expedited

 time frame. In fact, it should be noted that LCS’ primary counsel, who is new to the case, has

 been dealing with a death in her family. To better understand the background and this difficult

 personal time, counsel sought a brief consensual continuation of the objection deadline and

 hearing. Notwithstanding such requests, TMF’s counsel refused to participate in a meet and

 confer conference call.

            3.       Furthermore, even apart from the procedural defects noted above, the Court

 should deny the relief on the basis of jurisdictional concerns. TMF cites no authority why it



 1
     Unless otherwise defined here, capitalized terms shall have the same meaning as in the Supplemental Motion.

                                                           1
 117441938\V-4
Case 14-32821-sgj11 Doc 1341 Filed 03/17/21                    Entered 03/17/21 16:41:15              Page 3 of 11




 should be able to avail itself of this Court to provide a “comfort” order for its own botched sale

 when these cases have already been administered.

                                        FACTUAL BACKGROUND

         4.       Although new to this case, undersigned counsel has been able to discern the

 following relevant case-related facts.

 I.      The Confirmation Order Carved Out LCS’s Secured Claim, And Provides For A
         Section 363 Sale Process.

         5.       On March 5, 2015, the Court entered the Confirmation Order confirming the Plan

 [Docket No. 800]. The Plan acknowledged LCS’s lien on the Abilene Property and included the

 defined term of the “LCS Secured Claim” as “mean[ing] the third Lien on the undeveloped

 property located in Abilene, Texas and owned by SMC.” Plan at 9. 2

         6.       The Supplemental Motion correctly states that the “Confirmation Order set up a

 process for the sale of [the “Abilene Property”], but incorrectly described this process. The

 Supplemental Motion cites the Plan, at section 6.5, as transferring the Abilene Property to the

 Liquidating Trust. However, Paragraph 1 of the Confirmation Order states something very

 different:

                  [T]he Undeveloped Properties will not be deeded over to TMF on
                  the Effective Date nor will they be transferred to the Liquidating
                  Trust as provided in [section 6.5 of] the Plan. Rather, the
                  Obligated Group Bond Trustee and TMF have agreed to file by no
                  later than March 19, 2015 agreed procedures that will govern a sale
                  process for the Undeveloped Properties under section 363 of the
                  Bankruptcy Code (the “Agreed Undeveloped Properties Sale
                  Procedures”). If the Obligated Group Bond Trustee and TMF do

 2
   At the request of TMF, on May 8, 2013, LCS provided a letter of credit to provide credit enhancement for the
 benefit of Sears Methodist Retirement System, Inc. and, in consideration of such credit support, Sears Methodist
 Centers, Inc. executed a Deed of Trust (with Security Agreement and Assignment of Rents and Leases) covering the
 Abilene Property in favor of LCS as security for such credit support. The Deed of Trust in favor of LCS was a
 second lien on the Abilene Property, with a first lien also dated May 8, 2013, executed in favor of TMF. At the same
 time, Wells Fargo Bank, N.A., as trustee pursuant to the Amended and Restated Master Indenture dated as of August
 1, 1998, and effective as of May 1, 2013, agreed to a third lien position, behind the indebtedness owed to TMF and
 LCS. TMF subsequently drew on the letter of credit supported by LCS.

                                                          2
 117441938\V-4
Case 14-32821-sgj11 Doc 1341 Filed 03/17/21              Entered 03/17/21 16:41:15        Page 4 of 11




                   not file such Agreed Undeveloped Properties Sale Procedures with
                   the Bankruptcy Court by March 19, 2015, then the automatic stay
                   with respect to the Undeveloped Properties will automatically be
                   lifted, the Undeveloped Properties will be deemed abandoned by
                   the Plan Debtors, the Undeveloped Properties will remain subject
                   to the existing Liens and interests of TMF and the Obligated Group
                   Bond Trustee with the same validity, priority, force and effect such
                   Liens and interests had as of the Petition Date, and all parties in
                   interest may exercise remedies against the Undeveloped
                   Properties under applicable state law.3

 Accordingly, in Paragraph 1, the “Undeveloped Properties,” including the Abilene Property,

 were carved out from other treatment under the Plan and, rather, were to be dealt with through a

 sale process under section 363 of the Bankruptcy Code. 11 U.S.C. § 363 (“section 363”). Under

 that process, TMF would propose and seek approval of the sale(s) via motion practice and in

 compliance with § 363’s requirements, including providing notice to all parties with a property

 interest, including lienholders such as LCS.

           II.     LCS Does Not Receive Notice of the Section 363 Process.

           7.      TMF did not provide any notice to LCS as TMF acquired the Abilene Property.

 On March 19, 2015, TMF filed the Notice of Agreed Undeveloped Properties Sale

 Procedures [Docket No. 819] (the “Unserved Notice”) but, critically, did not provide notice of it

 to LCS. The docket does not reflect any notice of the Unserved Notice given to LCS, and LCS

 was not, before the filing of this Objection, a party receiving ECF notices.

           8.      TMF knew about LCS’ lien, because, although LCS was not included in the

 negotiation of the Agreed Undeveloped Properties Sale Procedures, in the proposed distribution

 of the proceeds of the Abilene Property in the Unserved Notice, TMF and the Obligated Group

 Bond Trustee specifically recognized the second lien of LCS as a result of TMF’s draw upon a

 certain bank letter of credit financially supported by LCS -- second in priority immediately


 3
     Emphasis Added.

                                                    3
 117441938\V-4
Case 14-32821-sgj11 Doc 1341 Filed 03/17/21           Entered 03/17/21 16:41:15       Page 5 of 11




 following the first lien of TMF and ahead of the third lien in favor of the Obligated Group Bond

 Trustee [Docket No. 819, Exhibit A, IV].

         9.      On August 7, 2015, after an apparent marketing process overseen by the winning

 bidder (TMF), the Liquidating Trustee, with TMF and the Obligated Bond Trustee signing in

 agreement, filed (i) the Liquidating Trustee's Motion For Approval of Prevailing Bid of Texas

 Methodist Foundation for Abilene Property Pursuant to Agreed Undeveloped Properties Sale

 Procedures and Entry of Order Confirming Sale of Abilene Property [Docket No. 941] (the

 “Unserved Sale Motion”) and (ii) Notice of Liquidating Trustee's Motion For Approval of

 Prevailing Bid of Texas Methodist Foundation for Abilene Property Pursuant to Agreed

 Undeveloped Properties Sale Procedures and Entry of Order Confirming Sale of Abilene

 Property [Docket No. 942] (the “Unserved Notice of Sale Motion”), which Unserved Notice of

 Sale Motion included negative notice language for the sale of the Abilene Property subject to

 LCS’s second lien.

         10.     Neither the Unserved Sale Motion nor the Unserved Notice of Sale Motion was

 served on LCS, and the certificates of service, signed by TMF’s counsel provide that notice was

 served only upon (i) “RSF Partner,” “(ii) “Senter Realtors” and (iii) those parties receiving

 service via ECF. Unserved Sale Motion at 5; Unserved Notice of Sale Motion at 3.

         11.     On September 14, 2015, the Court entered the Abilene Sale Order [Docket No.

 980] pursuant to the negative notice procedures outlined in the Unserved Notice. Again, LCS

 was not served.

         III.    LCS Learns of TMF’s Sale to Itself Because of the Legitimate Concerns of
                 the Independent Title Company, but TMF Refuses to Engage

         12.     Because LCS did not receive proper notice, its lien on the real-property was never

 altered. In fact, until now, LCS had no reason to believe that its lien was allegedly stripped. In


                                                 4
 117441938\V-4
Case 14-32821-sgj11 Doc 1341 Filed 03/17/21                         Entered 03/17/21 16:41:15   Page 6 of 11




 fact, only through the proxy of the “title company” that the Supplemental Motion mentions, has

 LCS and its newly-retained counsel learned that, in fact, TMF has undertook a sale aimed at

 stripping LCS of its property right without providing appropriate notice to LCS.

             13.     LCS has sought to resolve these issues, but TMF has been intransigent and

 refused to constructively engage. In an email sent on March 4, 2021, counsel for TMF stated:

                     As a follow up to our call today, the sale process for the Abilene
                     Property was set forth in the Debtor’s Chapter 11 Plan. Section
                     6.5 of the Chapter 11 Plan provides:

                               Transfer of Undeveloped Properties to Liquidating
                               Trust. On the Effective Date, the Undeveloped
                               Properties located in Waco and Abilene, Texas will
                               be transferred to the Liquidating Trust, subject to
                               the existing Liens and interests of TMF and the
                               Obligated Group Bond Trustee, to be sold or
                               otherwise disposed of with the consent of TMF and
                               the Obligated Group Bond Trustee.[4]

                     LCS Secured Claim was addressed in the Chapter 11 Plan. The
                     LCS Secured Claim is defined to mean the third Lien on the
                     undeveloped property located in Abilene, Texas and owned by
                     SMC. LCS’s treatment under the Plan is that LCS received no
                     distribution and its claim was deemed to have no value.

                     As set forth in Section 6.5 in the Plan, the Abilene Property was
                     transferred to the Liquidating Trustee subject to the liens of TMF
                     and the Obligated Group Bond Trustee, not LCS.

                     The notice of the motion to approve the chapter 11 plan with the
                     treatment of LCS’s claim and the provisions transferring the
                     Abilene Property to the Liquidating Trustee are the relevant notice
                     for the impairment of LCS’s claim and interest.” 5

            14.      Primary counsel for LCS suffered a death in her family (her father), immediately

 preceding a wedding (her daughter) the weekend of March 14, 2021, and has been making




 4
     Of course, this is wrong. Paragraph 1 explicitly overrides section 6.5 of the Plan.
 5
     See Exhibit 1-A.

                                                              5
 117441938\V-4
Case 14-32821-sgj11 Doc 1341 Filed 03/17/21                      Entered 03/17/21 16:41:15               Page 7 of 11




 wedding and funeral arrangements. In an effort to better understand the case background she

 asked for a brief continuance and asked for a call. Movant then declined the call. 6

                                                   ARGUMENT

          I.       The Confirmation Order Required TMF to Comply with Section 363 to Strip
                   LCS’ Lien

          15.      Paragraph 1 of the Confirmation Order specifically preserved the rights and

 interests of LCS (and other parties in interest) in the Abilene Property. Thus, notwithstanding

 what language may have appeared in the Plan dealing with LCS’ lien, which at best was

 ambiguous, it was altered by the terms of the Confirmation Order. See Confirmation Order at ¶

 43 (Confirmation Order controls over Plan).

          16.      Specifically Paragraph 1 establishes a process whereby such lien rights were to be

 addressed through the parameters of a section 363 transaction. Thus, any assertion by TMF that

 the Undeveloped Properties were transferred to the Liquidating Trust and that LCS’s lien and

 property interest in the Abilene Property were extinguished because of the Plan is without

 merit.7 To the contrary, the Abilene Property rode through with state law rights preserved for

 “all parties in interest.” Under the Confirmation Order, the only way for LCS’s lien to be

 affected was through “a sale process for the Undeveloped Properties under section 363 of the

 Bankruptcy Code.” However, TMF did not comply with section 363 because it failed to provide

 notice of LCS.

          II.       The Stringent Notice Requirements of Section 363 and Article V of the
                    Constitution Limit Lien Stripping By Fiat.


 6
  Exhibit 1-B.
 7
  Further, LCS’s lien would have survived regardless of Paragraph 1. “Ordinarily, liens and other secured interests
 survive bankruptcy.” Farrey v. Sanderfoot, 500 U.S. 291, 297 (1991). Therefore a Chapter 11 Plan may not
 ordinarily strip a lien and, in Acceptance Loan Co., Inc. v. S. White Transp., Inc. (In re S. White Transp., Inc.), 2013
 BL 207801 (5th Cir. Aug. 5, 2013), the Fifth Circuit ruled that the level of participation necessary to trigger
 extinguishment of a lien under section 1141(c) “requires more than mere passive receipt of effective notice” of the
 chapter 11 case. Here, LCS was not an active participant in the Plan process.

                                                            6
 117441938\V-4
Case 14-32821-sgj11 Doc 1341 Filed 03/17/21             Entered 03/17/21 16:41:15        Page 8 of 11




         17.     Notice is at the heart of section 363, and “interrelated Code sections and Rules

 have been deliberately crafted to provide procedural assurance that a party holding or claiming

 an interest in real property in a debtor's estate will receive timely notice of the intention to sell

 specific property free and clear of liens.” In re Metzger, 346 B.R. 806, 815 (Bankr. N.D. Cal.

 2006). As the Fifth Circuit has stated, “[w]e recognize that a sale free and clear is ineffective to

 divest the claim of a creditor who did not receive notice....” Mooney Aircraft Corp. v. Foster (In

 re Mooney Aircraft, Inc.), 730 F.2d 367, 375 (5th Cir.1984)), and a sale order is void to the

 extent it strips the lien of a party that did not receive notice of a sale the purported to clear its

 lien. In re Metzger, 346 B.R. at 819 (voiding sale order entered fourteen years earlier to the

 extent it extinguished a lien when lienholder not noticed).

         18.     As referenced above, a section 363 proponent has to meet strict notice

 requirements. “Strict compliance with procedural matters when presenting a motion to sell free

 and clear of liens and interests is especially important because the trustee is disposing of the

 secured party's collateral … without the consent of the secured party … The starting point for the

 required procedural steps is Federal Rule of Bankruptcy Procedure 6004. Rule 6004(a) addresses

 the required notice of a proposed sale not in the ordinary course of business. Subsection (c)

 designates a motion to sell free and clear as a contested matter and requires that the lienholders

 and interest holders be served with the motion.” In re Takeout Taxi Holdings, Inc., 307 B.R.

 525, 530 (Bankr. E.D. Va. 2004) (citations omitted).

         19.     “Rule 9014 governs contested matters. Relief is requested by motion upon

 reasonable notice and an opportunity for a hearing. …Service of the motion is required to be in a

 manner provided in F. R .Bankr. P. 7004. Rule 7004(b)(1) permits … [a corporate entity like

 LCS to be] served under Rule 7004(b)(3) by mailing a copy of the motion to the attention of an



                                                  7
 117441938\V-4
Case 14-32821-sgj11 Doc 1341 Filed 03/17/21                     Entered 03/17/21 16:41:15               Page 9 of 11




 officer, a managing or general agent, or to any other agent authorized by appointment or by law

 to receive service of process [and] there are additional modes of service available [under] See F.

 R. Bankr. P. 7004(a) and (b)(8).” Id.8

          20.      Further, beyond the failure to comply with section 363 and the Bankruptcy Rules,

 “[d]ue process under the Fifth Amendment requires that a secured party whose collateral is about

 to be sold free and clear of his lien be given fair notice of the intended action and an opportunity

 to be heard.” Id. at 531. Before stripping someone’s property interest, under section 363 and the

 Fifth Amendment, they are entitled to be presented with the exact means of where, why, when

 and how it will be done.

          III.     TMF did not Serve LCS, and is not Entitled to an Expedited Comfort Order

          21.      “The message to be derived from these rules [governing notice for section 363

 sales] is that notice is to be taken particularly seriously when liens are being affected in

 bankruptcy. Holders of liens that may be adversely affected are entitled to unambiguous notice

 and an adequate opportunity to reflect and to respond.” In re Loloee, 241 B.R. 655, 662 (9th Cir.

 BAP 1999). Quite simply, TMF, who volunteered to run a section 363 sale, dropped the ball on

 notice and did not follow the rules.

          22.      LCS had no such opportunity to “reflect and respond” and TMF did not provide

 “unambiguous notice” of the sale. The Confirmation Order set up a process for noticed bidding

 procedures and a noticed sale under section 363 -- with details to come later. The Confirmation

 Order also left the option open for this sale process not to take place. Without notice, parties

 were free to assume that their state-law property rights were still undisturbed -- as LCS did here.

 TMF’s position that LCS was adequately served with notice because of a Plan provision that was

 8
   Further, under Fed. R. Bankr. P. 2002(a)(2), the moving party must provide 21-days written notice to “all
 creditors” of “a proposed use, sale, or lease of property of the estate other than in the ordinary course of business,
 unless the court for cause shown shortens the time or directs another method of giving notice.”

                                                           8
 117441938\V-4
Case 14-32821-sgj11 Doc 1341 Filed 03/17/21                      Entered 03/17/21 16:41:15            Page 10 of 11




  trumped by the Confirmation Order is squirmy -- and demonstrates why the rules are so strict.

  When stripping a property interest under section 363 (and the Due Process Clause), notice means

  notice.

             23.      Here, TMF, as evidenced by the certificates of service (and lack thereof) failed to

  serve LCS with any of the section 363 papers. This disregard of the rules and due process

  disqualifies TMF from getting an expedited comfort order that its title company understandably

  wants.

             24.      In addition, TMF has failed to establish why this Court has jurisdiction over the

  Supplemental Motion. TMF is not the debtor and not a successor of the debtor, and the Plan was

  confirmed six years ago. LCS concedes that its claim against the debtors is discharged.9 TMF,

  who already gave the estate consideration in the sale, was the party responsible for the botched

  sale process -- and cannot come into this Court seeking “comfort” on an expedited basis.

             WHEREFORE, LCS requests this Court enter an Order denying the Motion and for such

  other and further relief as the court deems just and equitable.

             Dated this 17th day of March, 2021.

                                                                 /s/ Casey Doherty
                                                         Casey Doherty, Texas Bar No. 24078431
                                                         Dentons US LLP
                                                         2000 McKinney Ave., Suite 1900
                                                         Dallas, TX 77201
                                                         Telephone: (214) 259-0999
                                                         Facsimile: (713) 739-0834
                                                         Email: casey.doherty@dentons,com


                                                        Julie Johnson McLean, IA ID. AT#0005185
                                                        (pro hac vice application pending)
                                                        Davis, Brown, Koehn, Shors & Roberts, P.C.
                                                        215 10th Street, Suite 1300
                                                        Des Moines, IA 50309

  9
      But the underlying debt cannot be discharged and LCS’s in rem claim to the Abilene Property remains.

                                                            9
  117441938\V-4
Case 14-32821-sgj11 Doc 1341 Filed 03/17/21         Entered 03/17/21 16:41:15      Page 11 of 11




                                             Telephone: (515) 288-2500
                                             Facsimile: (515) 243-0654
                                             Email: juliemclean@davisbrownlaw.com

                                             ATTORNEYS FOR LIFE CARE SERVICES LLC


                                 CERTIFICATE OF SERVICE

          I hereby certify that on March 17, 2021, a copy of the foregoing document was served
  electronically on those parties registered to receive electronic notice via the Court’s CM/ECF
  system and by email to the following:

  Charles M. Rubio
  Parkins Lee & Rubio LLP
  50 Main Street, Suite 1000
  White Plains, NY 10606
  Email: crubio@parkinslee.com

  Wells Fargo Bank, National Association
  c/o Charles W. Azano, Esq.
  Mintz Levin
  One Financial Center
  Boston, MA 02111-2657
  Email: CWAzano@mintz.com


                                                   /s/ Casey Doherty
                                             Casey Doherty




                                               10
  117441938\V-4
